DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 3/15/2021 amending claim 1 and adding new claim 14 has been entered.  

  Allowable Subject Matter
Claims 1, 10, 11, and 14 are allowed.  The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, although Cocchi et al. (US Pub. No. 2010/0122539), hereinafter referred to as Cocchi, in view of Gerber (US Pub. No. 2003/0012864), Etou et al. (US Patent No. 5159818), Carver (US. Pat. No. 3240395), and Bencista (WO 2014057433); or Cocchi in view of Gerber, Etou, Carver, Bencista, and Credle, Jr. (US Pat. No. 5314091); or Cocchi in view of Gerber, Etou, Carver, Bencista, Cocchi, et al. (US Pub. No. 20070295750), hereinafter referred to as Cocchi ‘750, and Seymour (US Pat. No. 4881663) teach aspects of the applicant’s invention, as detailed in the 9/14/2020 Non-Final rejection, however the prior art does not teach or reasonably suggest the combination of limitations of the amended independent claim regarding the use of a Peltier cell on each syrup pipe in conjunction with a separate heating and/or cooling devices used with each syrup pathway. Particularly the prior art separate Peltier cell wound around and engaging at least a portion of a length of each respective main pipe” as claimed in the amended section of claim 1.  Because of this claim 1 and its dependent Claims 10, 11, and 14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL S. POETZINGER/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761